Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 26 is objected to because of the following informalities:  In line 6 of claim 26, applicant recites “top potion” where it appears applicant intended “top portion.”  
Claim 30 is objected to because of the following informalities:  In line 5 of claim 30, applicant recites “when there the belly hold is empty” where it appears applicant intended “when  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20, 25 and 27 of U.S. Patent No. 8,999,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the instant claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a step."
Claim 28 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a step."
Claim 29 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a step."
Claim 30 recites the limitation "the non-buoyant water dispersant" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a non-buoyant water dispersant."
dispersant material."
Claim 32 recites the limitation "the dissipation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] dissipation."
Claim 32 is rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
  	Per claim 25, King et al. teach a two-part dispensing device for floating in a body of water for simultaneous underwater delivery of at least two dispersants comprising;
 	a first housing (11) containing a first water dispersant (42) and a float (29f) for buoyantly supporting the first housing in a body of water with the first housing having a season long dispensing life (claim 28; [0047]) with said first housing buoyantly supporting the first housing and the non buoyant second housing in a first condition with the non buoyant dispersant having less than a season long dispensing life ([0031]) so that the second housing may be detached from the first housing and replaced with a fresh housing to continue a season long water treatment without replacing the entire two-part dispenser ([0031] For example, if the top dispensing cartridge 11 contains minerals, which have a pool life of 6 months, and the lower dispensing cartridge 16 contains a halogen, which is consumed in 3 weeks, after 3 weeks one can separate the spent lower dispensing cartridge 16 from the upper dispensing cartridge 11 and replace the lower spent dispensing cartridge16 with a fresh dispensing cartridge.);
 	a second housing (16) containing a second dispersant (21) wherein the second housing and the second dispersant are non buoyant (claim 28; [0047]) with said first housing buoyantly supporting the first housing and the non buoyant second housing in a first condition with the non buoyant dispersant having less than a season long 
  	Per claim 26, King et al. teach a method of water treatment of a pool comprising:
 	placing a separable dispensing device (10) having a first dispersant (42) in a first housing (11) and a second dispersant in a dispensing pod (16) that is attached to an underside of the first housing in a body of water (Fig. 12);
 	allowing the separable dispensing device to float in a first orientation with only a top portion of the separable dispensing device located above a water line (Fig. 6); and
 	visually determining that the second dispersant in the dispensing pod has been dissipated or nearly dissipated by observing the floating orientation of the separable dispensing device in the body of water (Figs. 6A-6C);
 	removing the separable dispensing device from the body of water; and removing the dispensing pod with the dissipated or nearly dissipated second dispersant ([0056] One can remove the second dispenser 16 from the first dispenser 11 from the body of water when the second dispenser 16 becomes more buoyant than the first dispenser. 
 	replacing the dispensing pod with the dissipated or nearly dissipated second dispersant with a fresh dispensing pod ([0056] One can remove the second dispenser 16 from the first dispenser 11 from the body of water when the second dispenser 16 becomes more buoyant than the first dispenser. One can then replace the second dispenser 11 with a further dispenser and place the first dispenser 16 and the further dispenser into the body of water to continue the sanitizing of the body of water. This works well when the first dispersant is a long term pool treatment dispersant, such as a source of ions, and the second dispersant is a consumable dispersant i.e. a halogen having a shorter pool life than the dispersant in the first dispenser; however, other dispersants may also be used in delivering materials to the body of water.).
  	Per claim 27, including the step of securing the separable dispensing device within the pool with a flexible line to restrain the separable disposing device from floating around the pool ([0030] Flange 15g includes a rectangular shaped opening 15s, which if desired, can be used to secure a lanyard thereto to enable a user to tether the .
  
Allowable Subject Matter
Claims 28-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 30-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claims 28-29, while claim 27 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the method further including the steps recited in claims 28 and 29.
Per claim 30, while it is known in the art to provide a dispensing saddle having a separator with a housing located on a first side of the separator and a set of extensions located on the opposite side of the separator (see, for example, US 8,544,495 to Weingart et al.), in the examiner’s opinion, the prior art fails to teach or render obvious the saddle further comprising a float located in the first housing and a belly hold formed a non-buoyant water dispersant causes the dispensing saddle to float with the extensions upward when .



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
01/28/22